Name: 1999/260/EC: Council Decision of 30 March 1999 appointing two alternate members of the Committee of the Regions
 Type: Decision
 Subject Matter: personnel management and staff remuneration;  EU institutions and European civil service
 Date Published: 1999-04-15

 Avis juridique important|31999D02601999/260/EC: Council Decision of 30 March 1999 appointing two alternate members of the Committee of the Regions Official Journal L 100 , 15/04/1999 P. 0037 - 0037COUNCIL DECISIONof 30 March 1999appointing two alternate members of the Committee of the Regions(1999/260/EC)THE COUNCIL OF THE EUROPEAN UNION,Having regard to the Treaty establishing the European Community, and in particular Article 198A thereof,Having regard to the Council Decision of 26 January 1998(1) appointing the members and alternate members of the Committee of the Regions,Whereas two seats as alternate members of the Committee have become vacant following the resignation of Ms Ulla Petterson and Mr Per-Olof Svensson, alternate members, notified to the Council on 9 November 1998,Having regard to the proposal from the Swedish Government,HAS DECIDED AS FOLLOWS:Sole ArticleMr Ã ke Bengtsson and Ms IngibjÃ ¶rg Sigurdsdottir are hereby appointed alternate members of the Committee of the Regions to replace Ms Ulla Petterson and Mr Per-Olof Svensson for the remainder of their term of office, i.e. until 25 January 2002.Done at Brussels, 30 March 1999.For the CouncilThe PresidentK.-H. FUNKE(1) OJ L 28, 4.2.1998, p. 19.